By the Court.—Speir, J.
The action was on a policy of insurance. The defense on the trial was that the plaintiff used spirit gas in his store, which was inhibited in the policy, and that its use, without the permission of the defendant, was a violation of the warranty in the policy. On the question as to the waiver of that condition of insurance by the defendant,. the jury found a verdict for the plaintiff. On this question of waiver alone the court granted the motion to set aside the verdict on its minutes. On a careful examination of the evidence, it merely showed that the defendants knew of the use of spirit gas by a former tenant; that did not justify a finding that the plaintiff had a permission for its continued or future use.
The order must be affirmed, with costs.
Monell, Ch. J., and Curtis, J., concurred.